DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 6, 9-14, 17, 18, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al. (JPH10287787A) in view of Ohkubo et al. (US 2008/0206487) and Sunahara (JP 2000072832)
Regarding claim 13, Miyaji et al. further disclose “wherein the (meth)acrylate having a hydroxyl group and a rosin skeleton has two or more (meth)acrylate-derived structures (paragraph 135: Banbeam UV-22A).” 	Regarding claim 14, Miyaji et al. further disclose “wherein the content of the (meth)acrylate having a hydroxyl group and a rosin skeleton in the ink is 5% by weight or more and 50% by weight or less (based upon the proportions of paragraphs 135 and 136, this is met).” 	
 	Regarding claim 17, Miyaji et al. further disclose “further comprising an acid catalyst (paragraph 65).”  	Regarding claim 18, Miyaji et al. further disclose “wherein the acid catalyst is a quaternary ammonium cation (paragraph 65).”	Regarding claim 19, Miyaji et al., as modified, disclose all that is claimed, as in claim 1 above, except the presence of a surfactant with an HLB value of 8 or more and 18 or less. However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to add surfactants with HLB values between 8 and 18 to inks in order to act as an emulsifier for the ink. Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to add a surfactant with an HLB value between 8 and 18 in order to act as an emulsifier for the ink. 	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C). 
Regarding claim 21, Miyaji et al. further disclose “wherein the viscosity (A) at a rotation speed of 0.5 rpm measured at 25°C with a cone plate rotational viscometer is 5 Pa·s or more and 100 Pa·s or less, and the viscosity (B) at a rotation speed of 50 rpm is 10 Pa·s or more and 40 Pa·s or less, and the viscosity ratio (B)/(A) is 0.25 or more and 0.4 or less.”  It has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this instance, since the modified ink of Miyaji et 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyaji et al., Ohkbo et al., and Sunahara, further in view of Motofuji et al. (JP 2013-241580). 	Regarding claim 3, Miyaji et al., as modified, disclose all that is claimed, as in claim 2 above, except “wherein the (meth)acrylate having an alicyclic skeleton or an aliphatic skeleton with a carbon number of 6 to 18 has at least a tricyclodecane skeleton.”  However, Motofuji et al. teach that tricyclodecane acrylate improves the surface hardness of active energy ray curable composition suitable for inks (paragraphs 1, 37, and 38).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to .
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853